DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8 March 2021 is acknowledged.  The traversal is on the ground(s) that no undue burden is present.  This is not found persuasive because a serious burden on the examiner exists due to separate classification of the inventions, with the product classified in B65D25/16 and the method classified in C08F8/36.
The requirement is still deemed proper and is therefore made FINAL.
Applicant's election with traverse of Species I in the reply filed on 8 March 2021 is acknowledged.  The traversal is on the ground(s) that 37 CFR 1.146 permits the Examiner to require restriction of the claims to not more than a reasonable number of species before taking further action in the application and applicant does not believe that inclusion of the species illustrated in Figures 4 and 5 on the non-elected invention would amount to an unreasonable number of species.  This is not found persuasive because a requirement for restriction is proper if the species are mutually exclusive as is the case in the application at hand.  MPEP 806.04(f)
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or 8 March 2021.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8 March 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 8B, 8C, 8D, 8E.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term ERGONOW, TRACESELECT, and OPTIMA, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification is objected to because of the following informalities: acronyms exist without being defined at their first instance, see at least LDPE, TMAH, and ICP. Appropriate correction is required.
	
Claim Objections
Claim 2 is objected to because of the following informalities:  “an activated polymeric surface” of lines 1-2 should be corrected to “the activated polymeric surface”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  “an activated polymeric surface” of lines 1-2 should be corrected to “the activated polymeric surface”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “activated surface” of line 2 should be corrected to “activated polymeric surface”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “activated surface” of line 3 should be corrected to “activated polymeric surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmoyer (US 6758910).
Claim 1:  Schmoyer discloses a container comprising an enclosed vessel 22 (enclosure member) (see fig. 1).  As the article at least partially within the enclosure member is optional and the activated polymeric surface can be on the enclosure 
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20130101767) further in view of Schmoyer (US 6758910).
Claim 1:  Wei discloses a shaped article comprising a sulfonated block copolymer (sulfonated polymeric surface) which is treated with a proton acid selected from inorganic acids such as, e.g., hydrochloric acid, sulfuric acid, phosphoric acid, nitric acid, boric acid, and the like (composition comprising a protic acid) resulting in an activated polymeric surface (see P. 0002 & 0296-0303).
Wei does not explicitly disclose that the shaped article is a container comprising an enclosure member comprising the activated polymeric surface.
Schmoyer teaches a sulfonated food container and plastic substrates which is painted and/or coated thereafter (see C. 5 L. 65- C. 6 L. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the shaped article of Wei into a food container (container comprising an enclosure member), as taught by Schmoyer, in order to protect and transport food.
Claim 2:  The combination discloses the food container (container comprising an enclosure member) comprising the activated polymeric surface.
Claim 7:  The combination discloses the food container containing food in contact with the activated polymeric surface as the entire interior surface is the activated polymeric surface (see C. 5 L. 65- C. 6 L. 3 ‘910).
Claim 1:  Wei discloses a shaped article comprising a sulfonated block copolymer (sulfonated polymeric surface) which is treated with a proton acid selected from inorganic acids such as, e.g., hydrochloric acid, sulfuric acid, phosphoric acid, 
Wei does not explicitly disclose that the shaped article is a container comprising an enclosure member and optionally an article at least partially within the enclosure member, wherein the enclosure member and/or the article comprises the activated polymeric surface.
Schmoyer teaches a sulfonated container including a plastic substrate which is painted and/or coated thereafter, resulting in a sulfonated container having a layer of paint and/or coating (enclosure member), wherein the plastic substrate can be considered an article at least partially within the layer of paint and/or coating (enclosure member) (see C. 5 L. 65- C. 6 L. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the shaped article of Wei into a plastic substrate (article) and to provide a layer of paint and/or coating (enclosure member) around the plastic substrate (article), as taught by Schmoyer, in order to protect and transport industrial products.
Claim 3:  The combination discloses the plastic substrate (article) comprising the activated polymeric surface.
Claim 4:  The combination results in the plastic substrate (article) being an enclosure member liner.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei (US 20130101767) and Schmoyer (US 6758910) as applied to claim 1 above, and further in view of Ikeda (US 4818387).
Claim 6:  Wei discloses after treating the shaped article with a proton acid to wash it with water (see P. 0303).
Ikeda teaches washing a solidified sulfonated copolymer with pure water (ultrapure chemical composition) (see C. 16 L. 51-65).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have used pure water (ultrapure chemical composition) to wash the shaped article, as taught by Ikeda, in order to insure that the final product is not contaminated.
As the interior surface of the food container (container comprising an enclosure member) is the activated polymeric surface the wash of pure water (ultrapure chemical composition) must be present within the food container (container comprising an enclosure member) and contact the activated polymeric surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 with references pertinent to sulfonication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736